FIFTH LOAN MODIFICATION AGREEMENT

     This Fifth Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into as of the Fifth Loan Modification Effective Date, by and between
SILICON VALLEY BANK, a California corporation, with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (“Bank”) and VOXWARE, INC., a
Delaware corporation with its chief executive office located at 300 American
Metro Blvd, Suite 155, Hamilton, NJ 08619 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of January 3, 2007, but
effective as of December 29, 2006, evidenced by, among other documents, a
certain Amended and Restated Loan and Security Agreement dated as of January 3,
2007, but effective as of December 29, 2006, by and between Borrower and Bank,
as amended by a certain First Loan Modification Agreement dated as of February
2, 2007, as further amended by a certain Second Loan Modification Agreement,
dated as of February 13, 2008 but effective as of December 27, 2007, as further
amended by a certain Waiver and Third Loan Modification Agreement, dated as of
November 14, 2008, and as further amended by a certain Waiver and Fourth Loan
Modification Agreement, dated as of February 17, 2009, in each case by and
between Borrower and Bank (as amended, the “Loan Agreement”). Capitalized terms
used but not otherwise defined herein shall have the same meaning as defined in
the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the Intellectual Property
Collateral as described in a certain Intellectual Property Security Agreement
dated as of December 29, 2003 (as amended, the “IP Security Agreement”)
(together with any other collateral security granted to Bank, the “Security
Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.                     1 The Loan Agreement
shall be amended by deleting the following text appearing as Section 2.2
thereof:   “2.2 Overadvances. If at any time or for any reason the total of (a)
all outstanding Advances plus (b) the Term Loan Reserve plus (c) the amount of
all outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserves, plus (d) the FX
Reserve plus (e) any other monetary Obligations exceeds the Availability Amount
(such excess amount being an “Overadvance”), Borrower shall immediately pay the
amount of the excess to Bank, without notice or demand. Without limiting
Borrower’s obligation to repay to Bank the amount of any Overadvance, Borrower
agrees to pay Bank interest on the outstanding amount of any Overadvance, on
demand, at the Default Rate.”     and inserting in lieu thereof the following:
   “2.2 Overadvances. If at any time or for any reason the total of (a) all
outstanding Advances plus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit plus an amount equal to the
Letter of Credit Reserves), plus (c) the FX Reserve plus (d) any other monetary
Obligations, exceeds the Availability Amount (such excess amount being an
“Overadvance”), Borrower shall immediately pay the amount of the excess to Bank,
without notice or demand. Without limiting Borrower’s obligation to repay to
Bank the amount of any Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.”



--------------------------------------------------------------------------------


2  

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9(a) thereof:

         

“(a) Minimum Cash Balance. As of the Fourth Loan Modification Effective Date,
and at all times thereafter, Borrower shall maintain not less than One Million
Five Hundred Thousand Dollars ($1,500,000.00) in unrestricted and unencumbered
cash in accounts with the Bank or a Bank subsidiary.”

 

and inserting in lieu thereof the following:

 

“(a) Minimum Liquidity. Maintain as of the Fifth Loan Modification Effective
Date, and at all times thereafter (certified monthly by the Borrower), liquidity
in an amount equal to or greater than One Million Five Hundred Thousand Dollars
($1,500,000), calculated as the sum of (i) unrestricted and unencumbered cash in
accounts at Bank plus (ii) the aggregate Availability Amount.”

  3

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9(b) thereof:

 

“(b) Minimum Cumulative Net Loss/Net Income. Borrower’s trailing-three-month Net
Income (loss), tested on a monthly basis as of the last day of each month, shall
not be less than (not be a greater net loss than) the amounts indicated below
for each period indicated below:


Trailing-three-month Period Ended

Minimum Net Income (maximum net loss)

October 31, 2008    ($2,200,000) November 30, 2008  ($2,200,000)   December 31,
2008  ($1,400,000) March 31, 2009, and each monthly period thereafter  $500,000”


4  

The Loan Agreement shall be amended by deleting the following text appearing as
Section 7.7 thereof:

         

“7.7 Distributions; Investments. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock.”

 

and inserting in lieu thereof the following:

 

“7.7 Distributions; Investments. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock; provided, however, that from and after the Fifth
Loan Modification Effective Date, provided no Default or Event of Default has
occurred and is continuing, or would result after giving pro forma effect to any
of the following, Borrower shall be permitted to repurchase up to forty percent
(40%) of existing employees’ restricted stock units (“RSUs”) previously issued
by Borrower pursuant to a stock incentive plan approved by Borrower’s board of
directors; provided further, that the aggregate amount of all such repurchases
of RSUs shall not exceed Fifteen Thousand Dollars ($15,000) in any fiscal
month.”



--------------------------------------------------------------------------------


5 The Loan Agreement shall be amended by deleting the following definitions from
Section 13.1 thereof:           ““Availability Amount” is (a) the lesser of (i)
the Revolving Line or (ii) the Borrowing Base minus the Term Loan Reserve minus
(b) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserves, minus (c) the FX Reserve, and minus (d) the outstanding principal
balance of any Advances (including any amounts used for Cash Management
Services).     “Revolving Line Maturity Date” is March 31, 2009.     “Term Loan
Reserve” is an amount equal to one hundred percent (100%) of the aggregate
amount of outstanding Term Loans.”     and inserting in lieu thereof the
following:     ““Availability Amount” is (a) the lesser of (i) the Revolving
Line or (ii) the Borrowing Base minus (b) the amount of all outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit plus an amount
equal to the Letter of Credit Reserves), minus (c) the FX Reserve, and minus (d)
the outstanding principal balance of any Advances (including any amounts used
for Cash Management Services).     “Revolving Line Maturity Date” is May 31,
2009.”   6 The Loan Agreement shall be amended by inserting the following new
definitions to appear alphabetically in Section 13.1 thereof:     ““Fifth Loan
Modification Agreement” is that certain Fifth Loan Modification Agreement, dated
as of the Fifth Loan Modification Effective Date, by and between Bank and
Borrower.     “Fifth Loan Modification Effective Date” is the date indicated on
the signature page to the Fifth Loan Modification Agreement.”   7 The Compliance
Certificate appearing as Exhibit C to the Loan Agreement is hereby replaced with
the Compliance Certificate attached as Exhibit A hereto.


--------------------------------------------------------------------------------

4. FEES. Borrower shall pay to Bank an extension and modification fee equal to
Two Thousand Dollars ($2,000.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

5. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
the IP Security Agreement and acknowledges, confirms and agrees that said IP
Security Agreement contains an accurate and complete listing of all Intellectual
Property Collateral as defined in said IP Security Agreement, and shall remain
in full force and effect.

6. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of May 24, 2006, between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in the Perfection Certificate has not changed,
as of the date hereof.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

--------------------------------------------------------------------------------

     This Loan Modification Agreement is executed as a sealed instrument under
the laws of the Commonwealth of Massachusetts as of the Fifth Loan Modification
Effective Date.

BORROWER:  BANK:    VOXWARE, INC.  SILICON VALLEY BANK    By: /s/ William G.
Levering III   By: /s/ Jay T. Tracy   Name:  William G. Levering III    Name: 
Jay T. Tracy    Title:  Chief Financial Officer    Title:  Vice President       

Fifth Loan Modification Effective Date: March 31, 2009


     The undersigned, VERBEX ACQUISITION CORPORATION, a Delaware corporation
(“Guarantor”) hereby: (i) ratifies, confirms and reaffirms, all and singular,
the terms and conditions of (A) a certain Unlimited Guaranty of the obligations
of Borrower to Bank dated January 27, 2004 (the “Guaranty”), and (B) a certain
Security Agreement by Guarantor in favor of Bank dated January 27, 2004 (the
“Security Agreement”); (ii) acknowledges, confirms and agrees that the Guaranty
and the Security Agreement shall remain in full force and effect and shall in no
way be limited by the execution of this Loan Modification Agreement or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith; and (iii) acknowledges, confirms and agrees that the obligations of
Guarantor to Bank under the Guaranty include, without limitation, all
Obligations of Borrower to Bank under the Loan Agreement, as amended by this
Loan Modification Agreement.

VERBEX ACQUISITION CORPORATION      By: /s/ William G. Levering III   Name: 
William G. Levering III    Title:  Chief Financial Officer   


--------------------------------------------------------------------------------

     The undersigned, VOXWARE(UK) Limited, a company registered under the laws
of England and Wales (“UK Guarantor”) hereby: (i) ratifies, confirms and
reaffirms, all and singular, the terms and conditions of (A) a certain Deed of
Guaranty of the obligations of Borrower to Bank dated as of February 5, 2009
(the “UK Guaranty”), and (B) a certain Mortgage Debenture by UK Guarantor in
favor of Bank dated as of February 5, 2009 (the “Debenture”); (ii) acknowledges,
confirms and agrees that the UK Guaranty and the Debenture shall remain in full
force and effect and shall in no way be limited by the execution of this Loan
Modification Agreement or any other documents, instruments and/or agreements
executed and/or delivered in connection herewith; and (iii) acknowledges,
confirms and agrees that the obligations of UK Guarantor to Bank under the UK
Guaranty include, without limitation, all Obligations of Borrower to Bank under
the Loan Agreement, as amended by this Loan Modification Agreement.

VOXWARE (UK) Limited        By: /s/ William G. Levering III   Name:  William G.
Levering III    Title:  Chief Financial Officer   


--------------------------------------------------------------------------------